 

Case 19-11823 Doc 5 Filed 02/12/19 Page 1 of2

Fill in this information to identify your case:

oebtor 1 Zachariah Waverly Whitfield

First Name Middle Name Last Name

Debtor 2 none

(SpDuSe, if fillt`lg) First Name Nliddle Name Last Narne

United States Bankruptcy Court for the: District of Maryland

    

Case number
(lf known)

 

amended filing

 

 

Official Form 108
Statement of lntention for lndividuals Fi|ing Under Chapter 7 12/15

 

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the torm.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List ¥our Creditors Who Have Secured Claims

 

1x For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

 

identity the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s ,
name Cred|t Acceptance n Surrender the propeny. w No
a Retain the property and redeem it. l;l Yes
E;;:Y;'On cf 2012 Honda ACCOrd n Retain the property and enter into a
securing debt Reaff?rmation Agreement,
m Retain the property and [explain]: COn’tlnue
to pay outside of bankruptcy.
Creditor’$ L;l Surrender the property. El No
name:

m Retain the property and redeem it. Cl Yes

Descnptlon of a Retain the property and enter into a

 

ro ert .
§ec‘;rin; debt Reaffirmatlon Agreement.
a Retain the property and [explain]:
Cred"°'JS U Surrender the property. n No
name:

a Retain the property and redeem it. U Yes

Descnpnon cf n Retain the property and enter into a

 

ro ert
§ec%rm; debt Reaffirmation Agreement.
m Retain the property and [explain}:
Credlt°';$ l:.\ Surrender the property. m No
name:

n Retain the property and redeem it. n Yes
Description of . .
property n Retain the property and enter into a

securing debt Reaffirmation Agreement.
Cl Retain the property and [explain]:

 

Ochia| Form 108 Statement of |ntention for lndividuals Fi|ing Under Chapter 7 page 1

 

Case 19-11823 Doc 5 Filed 02/12/19 Page 2 of2

Demorr Zachariah Waver|y Whitfie|d Case number (lfknown)

 

 

First Name Middle Name Last Name

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

LeSSOr’S namer none- living with a relative [J No

M Yes

Description of leased

property:

Lessor’s name: m NO
Cl Y

Description of leased es

property:

l_essor's name: n NO

Description of leased n Y€S

property:

Lessor’s name: [] No
n Yes

Description of leased

property:

Lessor’s name: n No
a Yes

Description of leased

property:

Lessor‘s name: n NO
n Ves

Description of leased

property:

Lessors name: l;| NO
m Yes

Description of leased
property:

m sign Bel°w

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that' rs subject to an unexpired lease.

X/M:%%%x none

re of Debtor 1 Signature of Debtor 2

Date 02/07/2019 Da!e

MN|/ DD / YYYY lV|l\/l/ DD/ YYYY

Oft`icial Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 2

 

